Citation Nr: 1432653	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-48 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1967. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Boston, Massachusetts (RO), which denied the benefits sought on appeal. 

In April 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

A review of the Veteran's electronic claims folder shows he has filed a claim for entitlement to service connection for coronary artery disease, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  When viewed in the light most favorable to the Veteran, the evidence of record shows that his erectile dysfunction is proximately due to his service-connected PTSD, to include medication for his PTSD symptoms.

2.  The Veteran has loss of use of a creative organ due to his service-connected PTSD, to include medication for his PTSD symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for entitlement to SMC based on loss of use of a creative organ have been met.  3 8 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, in view of the Board's favorable decision to grant service connection for erectile dysfunction and entitlement to special monthly compensation, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In this case, the Veteran seeks entitlement to service connection for erectile dysfunction and special monthly compensation for loss of creative organ.  

The Veteran asserts that his erectile dysfunction is secondary to prescription medication that he takes for his service-connection disabilities, to include PTSD.  The Veteran is currently service-connected for PTSD, degenerative arthritis of lumbar spine, and degenerative arthritis of bilateral hips. 

The Veteran's service treatment records are silent regarding erectile dysfunction.  

Post-service VA treatment records starting in 2003 show the Veteran sought treatment for erectile dysfunction.  VA treatment record shows that the Veteran had a diagnosis of impotence of psychogenic origin as of September 2003 by his treating VA primary care physician.  A list of the Veteran's current medication included prescription medication for his PTSD disability and impotence of psychogenic origins.  A January 2010 VA mental health treatment record reflects that the Veteran currently takes Clonazepam for his PTSD symptomatology and side effects of Clonazepam include decreased libido.  The Veteran has also submitted a medical article that reflects that side effects of Clonazepam include changes in sexual function.

The Veteran underwent a VA genitourinary examination in February 2010 for consideration of erectile dysfunction.  The VA examiner reviewed the claims file and recorded the Veteran's reported medical history as well as clinical findings from examination.  Examination of the penis, testicles, epididymis, spermatic cord, seminal vesicles and scrotum were normal.  The Veteran reported that he was on medications for erectile dysfunction. A diagnosis of erectile dysfunction was provide.  The VA examiner noted that the Veteran had a history of prostate problems, including chronic prostatitis and high PSA with negative biopsy for tumor, but the VA examiner concluded that those conditions were not the causes of the Veteran's erectile dysfunction.  Instead, the VA examiner noted that the medical records reflected that the Veteran was diagnosed with impotence of psychogenic origin by his treating VA medical professionals.  

The 2010 VA examiner concluded that it was at least as likely as not that his erectile dysfunction was otherwise related to his service, because his erectile was at least as likely as not due psychogenic origins which had an onset during his period of service.  However, in an addendum statement, the VA examiner revised his medical conclusion to state that a causal relationship between the Veteran's erectile dysfunction and his PTSD disability could not be provided without resort to mere speculation, because of the absence of any definitive records that detailed the circumstances where his erectile dysfunction was associated with his PTSD disability. 

At his April 2012 Board hearing before the undersigned, the Veteran credibly testified that he was continuing to suffer from erectile dysfunction while he used Clonazepam for PTSD and was unable to have an erection or sex despite the use of medication for this problem.

Initially, the Board notes that erectile dysfunction was not noted during the Veteran's period of service, and there is no evidence (or indeed allegation) that it are directly related to the Veteran's service.  The Veteran's theory of entitlement to service connection for erectile dysfunction is one of secondary service connection.  There are three basic requirements for substantiating a claim of secondary service connection: (i) There must be evidence of current disability [i.e., for which service connection is sought]; (ii) there must be disability that is already service-connected; and (iii) there must be competent evidence that the disability that is already service-connected either caused or aggravated the disability for which secondary service-connection is sought.

In this case, the Veteran does have erectile dysfunction, and he is currently service-connected for PTSD, and there is competent medical evidence that states that his impotence is psychogenic in origin.  However, there is no competent medical evidence that specifically relates his erectile dysfunction to the service-connected PTSD.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As the theory that the Veteran's erectile dysfunction is due to medications taken for PTSD has been raised, the Board will address such theory.

Here, the Board notes that the Veteran and his wife are competent to report that he has experienced symptoms of erectile dysfunction or impotence as noted in the record and described as an occurrence seemingly related in time to his use of Clonazepam.  Moreover, the Board notes that in January 2010 the VA treating psychiatrist notation that decreased libido is a side effect of Clonazepam is consistent with this assertion that there is a causal relationship between the medication taken for the service-connected PTSD and sexual dysfunction.  

Therefore, as the Veteran has reported having erectile dysfunction that is related to medication for service-connected PTSD, and the claims file contains no medical or lay evidence to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant the claim for entitlement to service connection for erectile dysfunction.  Accordingly, all the requirements for establishing secondary service connection are met, and service connection for erectile dysfunction as secondary to medication the Veteran takes for PTSD is warranted.  See 38 C.F.R. § 3.310.

With regard to the Veteran's claim for entitlement to special monthly compensation for loss of use of a creative organ, the Board notes that the Veteran has been granted service connection for erectile dysfunction secondary to medications for PTSD. 

As noted above, the Veteran underwent a VA genitourinary examination in February 2010 by an examiner reviewed the claims file with normal findings as to the penis, testicles, epididymis, spermatic cord, seminal vesicles and scrotum. Erectile dysfunction was diagnosed.  A history of chronic prostatis and increased PSA levels were ruled out as causes of the Veteran's erectile dysfunction. 

Subject to certain limitations, SMC is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs.  38 C.F.R. § 3.350(a).  Regulations governing loss of or loss of use of a creative organ provide that entitlement to SMC based on loss of use of a creative organ can be granted based on erectile dysfunction.  See 38 C.F.R. §§ 3.350(a) , 4.115b, DC 7522, Footnote 1.  As such, the Board finds that the Veteran is entitled to SMC for loss of use of a creative organ due to his erectile dysfunction, at the rate provided by 38 U.S.C.A. § 1114(k). 












	(CONTINUED ON NEXT PAGE)



Therefore, in light of the grant of entitlement to service connection for erectile dysfunction, the Board also finds that entitlement to SMC for this disability is in order as well.  See 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).


ORDER

Entitlement to service connection for erectile dysfunction as secondary to PTSD medication is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ claimed as secondary to medication for PTSD is granted,



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


